Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 54, 57-59, 61-63, 67 and 68  have been amended, claims 56, 60, 64, 65, 69 and 70 canceled and claims 71-78 added as requested in the amendment filed on November 30, 2021. Following the amendment, claims 1, 54, 55, 57-59, 61-63, 66-68 and 71-78 are pending in the instant application.	
2.	Claims 1, 54, 55, 57-59, 61-63, 66-68 and 71-78 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on November 30, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. 

Information Disclosure Statement
	5.	The information disclosure statement filed on 11/30/2021 fails to comply with 37 CFR 1.98 (b)(5), which requires the following: 
 (b)(5) Each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication. 
For proper citation of web based/electronic documents, see MPEP 707.05(e) IV.
Claim Objections
6.	New claims 73 and 78 are objected to because of the following informalities: 
The claims recite “CGRP” without first providing the full name of the term. It is suggested that the term be spelled out at its first use and in all independent claims so that it is clearly understood what it stands for. Appropriate correction is suggested.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim(s) 1, 54, 55, 57-59, 61-63, 66-68, as amended, and new claims 71-78 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754, June 22, 2017 (the ‘754 document) for reasons of record in section 9 of Paper mailed on September 02, 2021. 
Applicant traverses the rejection at pp. 31-32 by arguing that a skilled person would have been disincentivized to pursue the IV route of treatment based on FDA approval record. Applicant’s argument has been fully considered but found to be not persuasive because FDA decisions are independent of establishing patentability of an inventive concept.
Applicant further submits that the results described within the instant specification as filed are unexpected, explains migraine and chronic headache as disorders of brain plasticity, which “involve various physiological and structural changes in neurons”, p. 32. Applicant submits that, “a skilled person would not have reasonably expected that such physiological and structural changes caused by repeated attacks over a period of time would be reversed just in a day after a single administration of an anti-CGRP antibody”. Applicant’s arguments have been given full consideration but found to be not persuasive because they appear to contradict the factual evidence cited in prior art of record. As fully explained earlier, the ‘754 document 
At pp. 33-38, Applicant traverses the rejection by explaining the results of clinical efficacy of anti-CGPR antibody Vyepti as compared to anti-CGPR AJOVI and Emgality in treatment of chronic migraine, clinical trials and FDA approval records, concluding that the antibody of the instant invention demonstrates better efficacy and superiority with respect to doses used during clinical trials. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
Applicant’s detailed explanation of the clinical trials of different antibodies identified by trade names fails to provide essential factual evidence that would allow to distinguish the instant claimed subject matter against the cited prior art of record. If Applicant argues that the antibodies of the instant invention are structurally different from Ab6 of the cited prior art, then a meaningful explanation of the differences would be probative to traverse the rejection. Moreover, the cited clinical trial data appear to be obtained after the filing date of the instant patent application and are not part of the original disclosure. Therefore, this information cannot be relied upon in determining limitations disclosed by prior art against what is taught by the specification as originally filed. The cited results cannot also be used to evaluate motivation of an ordinary practitioner set to treat migraine and chronic headache in a patient. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
8.	Claims 57-59 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754 and in view of Warne for reasons of record in section 10 of Paper mailed on September 02, 2021. 

Regarding Warne as not disclosing anti-CGRP antibodies, Applicant is advised that the instant rejection is an obviousness rejection under 103 based on totality of evidence presented within combined prior art of record. If Warne described formulations comprising anti-CGRP antibodies and methods of treatment of migraine by administration of Ab6 then the rejection would have been properly made under 102, anticipation.
The Examiner maintains that it would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to produce a pharmaceutical formulation comprising about 3.1 mg L-Histidine, about 40.5 mg Sorbitol, and about 0.15 mg Polysorbate 80, and having a pH of about 5.8, for an anti-CGRP antibody of the ‘754 document because these are the most commonly used ingredients for antibody formulations, see Warne article. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

10.	No claim is allowed.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
January 11, 2022